Barnhill, J.,
concurring: I agree in the result of the majority opinion. However, I consider the discussion of the force and effect of the record evidence as it affects the rights of the defendants Branch premature and statements in that connection as dicta, not binding upon this Court or the court below.
The special proceedings to sell land for assets is voidable as to all who took title with notice of the various irregularities therein. The burden is on the defendants Branch to show that they are innocent purchasers for value without notice. In the trial it may develop that they had knowledge of the various serious irregularities in the special proceedings under which the land was sold, including knowledge that the creditor for whose benefit the land was being sold purported to represent the infant as guardian ad litem; that the clerk was then without authority to order a private sale in proceedings to sell land to make assets, Public Laws 1917, ch. 127; that he made the order without a proper showing even under the law as it now exists, C. S., 86; that the complaint does not sufficiently state a cause of action, McNeill v. McBryde, 112 N. C., 408; and that the land brought a grossly inadequate price, if that shall finally be established as a fact. Therefore, we should not at this time, even by dicta, undertake to limit the trial as to .them to the proof of want of knowledge of actual fraud.